 In the Matter of THE KILGOREMANUFACTURING ColhPANYandUNITEDMINEWORKERS, DISTRICT 50, LOCAL NO. 12461Case No. R-41248.-Decided November 9, 1914Investigation and Certification of Representatives:election conducted pursuantto stipulation for certification upon consent election, set aside in view ofviolation of election ruleStanley and Smoyer,byMr. Harry E: Smoyer,of Cleveland, Ohio,for the Company.Mr. Stanley Denlinger,of Akron, Ohio, for the Union.Mr. Seymoi&r Spelman,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEDIENT OF THECASEUpon petition duly filed by United Mine Workers, District 50, LocalNo. 12461, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Kilgore Manufacturing Company, Westerville, Ohio, engagedin the manufacture of war materials at a plant in Westerville, Ohio,theNational Labor Relations Board provided for an appropriatehearing upon due notice.On July 10, 1942, before a hearing washeld, the Company, the Union, and the Regional Director for theNinth Region (Cincinnati, Ohio), entered into a "STIPULATION FORCERTIFICATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation an election by secret ballot was con-ducted on July 22, 1942, under the direction and supervision of theRegional Director among all production and maintenance employeesof the Company, except foreman, assistant foreman, plant guards,salesmen, office and clerical employees, and all others having the rightto hire or discharge, to determine whether or not they desired to berepresented by the Union for the purposes of collective bargaining.45 N. L. R B, No. 69.468 THE KILGO'REMANUFACTURINGCOMPANY469On July 24, 1942, 'the Regional Director issued and duly served.upon-the parties an Election Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows:Total on eligibilty list-------------------------------------- 560Total ballots cast------------------------------------------ 527Total ballots challenged----------------------------------------------------------- -14Total blank ballotis----------------------------- _----------4Total voidballots------------------------------------------2Total valid votes counted----------------------------------- 507Votes cast for United Mine Workers, District 50, Local No.12461-----------------------------------------------------286Votes cast 'against United Mine Workers, District 50, LocalNo. 12461-------------------------------------------------- 221Objections to the conduct of the election were thereafter filed season-ably by the Company, which claimed that there had been improperelectioneering on the part of the Union and that the results of theelection should be voided.Pursuant to notice, a hearing on the objec-tionswas held before Philip G. Phillips, Regional Director.TheCompany and the Union appeared and participated.On September 1, 1942, the Regional, Director issued a Report onObjections, copies of which were served on the parties, in which herecommended that the election be voided and a new election ordered.Objections to the Regional Director's Report.Pursuant to a stipulation of the parties,, the Board has reviewedthe entire record, including the evidence adduced at the hearing beforethe Regional Director, the objections, the Regional Director's Reporton Objections, and the Union's Memorandum of Objections.Upon the basis of the stipulations and the entire record in the case,the Board makes the following:,FINDINGS OF FACTOn the day of the election one Blackburn, business agent of theUnion, stationed himself along the line of march of the voters imme-diately outside of the polling place.An agent of the Board requestedBlackburn to leave, telling him that the usual rule in force in Ohio,namely, that there should be no electioneering within 200 feet of thepolls, was to be observed.Blackburn left the scene but subsequently'On September 25, 1942, piior to this stipulation, the Board issued an order, copiesofwhich were served on the parties, diecting that a hearing on the objections to theelection be held before a Trial ExaminerThee eafter, the parties agreed that a hearingbefore a Tiial Examiner was unnecessary and that the Board, on the basis of the recordof the hearing before the Regional Director,could rendei a decisionOn October 9,the Company filed a motion to vacate the orderThe motion is granted and the orderof September 25, directing a heaiing on objections,is hereby vacated. 470DECISIONS OF NATIONAL LABOR, RELATIONS BOARDreturned and seated himself in his automobile within 200 feet of thepolls and directly adjacent to the line formed by the voters going toWhile he remained there about half of the voters passedhim.Blackburn admitted that lie sat in his car and, as the voters :passed, waved to those he knew.He was asked to move again by theBoard agent and after some argument, did so.That Blackburn's conduct constituted a violation of the election rulesis not disputed by the Union.The stipulation under which the elec-tion was conducted provided that the election should be subject toreasonable rules and regulations prescribed by the Regional Director.One of such rules, plainly stated in the Notice of Election, copies ofwhich were posted in conspicuous places in and about the polls at least3 days prior to the election, provided -that "Voters will be allowedto vote without interference, restraint, or coercion.Electioneeringwill not be permitted at or near the polling place."Moreover, on thefirst occasion when Blackburn made his appearance within the pro-scribed area, an agent of the Board informed him that his presencethere was in violation of -the, election, rules and ordered him to leave.Blackburn left, but returned and; remained within the proscribed area'for a substantial length of time.The Union, while admitting that its agent's conduct violated theexpress provisions of the election rules, contends that the electionshould not be vitiated in the absence of a showing of fraud or suchactual restraint or interference as would influence the results of theelection. ,We find no merit in this contention.We believe that thepurposes of the Act will best be effectuated by a strict enforcement ofelections rules and an equally strict observance of them by the repre-sentatives of the interested parties.To require, in each case, a nice,measurement of the actual coercive or intimidatory effort of mis-conduct on the results of the election,. would place an undue burdenon the objecting party and the Board. It is sufficient that, as in theinstantcase,the evidence reveals- a wilful violation of a material andsalutary election rule.We therefore shall set the election aside and shall direct that anew election be held. In the event that the Union does not desirea new election, we will entertain its motion to withdraw the petition.ORDER AND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Re-lationsAct and pursuant to Article III, Sections 9 and 10, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it ' is hereby THE KILGORE MANUFACTURING COMPANY471ORDERED that the election of July 22, 1942, conducted among theemployees of The Kilgore Manufacturing Company, Westerville,Ohio, be and it hereby is set aside; and it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with, The KilgoreManufacturing Company, Westerville, Ohio, an election by secretballot shall be conducted as early as possible, but not -later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director, for the NinthRegion,' acting in this matter as agent for the National Labor Re-lations Board, and:subject to Article III, Section 10, of said Rulesand Regulations,' among all production and maintenance employeesof the Company, excluding foremen, assistant foremen, plant guards,salesmen, office and clerical employees, and all others having theright to hire and discharge, who were employed during'the ,pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military. service or train-ing of the. United States, or temporarily laid off, but excluding anywho have since quit or been discharged for cause to determine whetheror not they desire to be represented by United Mine Workers, District50, Local No. 12461, for the purposes of collective bargaining._